UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7682


CURTIS LAMAR KING,

                    Plaintiff - Appellant,

             v.

ASSOCIATE WARDEN ARTHUR BURTON; BRYAN STIRLING; MARY
MONTOUTH, Grievance Coordinator,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at Rock
Hill. Bruce H. Hendricks, District Judge. (0:18-cv-02856-BHH)


Submitted: March 23, 2021                                         Decided: March 29, 2021


Before THACKER, QUATTLEBAUM, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Curtis L. King, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Curtis L. King appeals from the district court’s order adopting the recommendation

of the magistrate judge and dismissing Defendant Burton without prejudice based on

King’s failure to effect proper service and granting summary judgment to the remaining

Defendants in King’s 42 U.S.C. § 1983 civil rights action. We have reviewed the record

and find no reversible error. Accordingly, we affirm for the reasons stated by the district

court. King v. Burton, No. 0:18-cv-02856-BHH (D.S.C. Sept 24, 2020). We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2